                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

DANIEL HARVEY,                               §
                                             §
              Petitioner,                    §
                                             §
VS.                                          §         Civil Action No. 4:19-cv-522-O
                                             §
CONGRESSIONAL MAJORITY                       §
LEADERS, Et Al.,                             §
                                             §
              Respondents.                   §


                                 OPINION AND ORDER

       Before the Court is Daniel Harvey’s petition for a writ of habeas corpus filed pursuant to 28

U.S.C. § 2241. Pet. 1–6, ECF No. 1. After preliminary review of the pleading and the applicable

law, the Court DISMISSES Harvey’s § 2241 petition for lack of jurisdiction.

I.     BACKGROUND

       Petitioner Harvey initiated this case with the filing of a document in which he

contends that he is entitled to relief under 28 U.S.C. § 2241. Pet. 2, ECF No. 1. Harvey writes

       This is to be construed as a petition for habeas corpus (which is my right when
       I’m imprisoned or circumstances are the same as being imprisoned which is
       the case here). 28 U.S. Code 2241. The abnormal circumstances under which
       I’m filing this petition as a non-prisoner has to do with various factors (but my
       circumstances are ths same as a prisoner). Below I will furnish a hypothetical
       situation in which will provide the court with my reasoning and my need to
       seek relief (asylum) in an American allied country because currently the
       United States of America does not regulate, through taxation and other
       legislative means this behavior that America’s citizens at work, home, and
       otherwise has a motive to gain income (enslave) off of other less fortunate
       citizens and is very wide-spread (in every state and city that I have ever been
       in and probably throughout the entire united states of America) throughout
       America and American life and is within every aspect of American life.
       Including and not limited to employment, personal relationships, at school,
        regarding child custody, marriage and every interaction.

Pet. 2, ECF No. 1. Harvey also writes that those responsible for his “imprisonment” include:

the “president of the united states because he is the head of the executive branch of

government that is responsible for foreign policy,” [and] “the head of the judicial branch of

government the chief justice of the supreme court and lastly the congressional majority

leaders in congress.” Pet. 5, ECF No. 1. Harvey listed as his address a street address in

Saginaw, Texas. Pet. 1, ECF No. 1.

II.     ANALYSIS

        A.      Subject Matter Jurisdiction

        This Court has the duty to assure that it has jurisdiction over the matters before it. See MCG,

Inc. v. Great W. Energy Corp., 896 F.2d 170, 173 (5th Cir. 1990). Federal Rule of Civil Procedure

12(h)(3) requires that federal courts dismiss an action whenever it appears by suggestion of the

parties or otherwise that the court lacks jurisdiction over the subject matter. FED. R. CIV. P. 12(h)(3);

see Merlen v. Holder, 667 F.3d 538, 539 (5th Cir. 2011) (“Dismissal is mandatory if the district court

lacks subject matter jurisdiction”) (citation omitted). Harvey’s petition under 28 U.S.C. § 2241 is

insufficient to confer federal jurisdiction.

        28 U.S.C. § 2241 authorizes federal courts to grant writs of habeas corpus when a prisoner

is “in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §

2241(c). Custody is a necessary pre-requisite to habeas jurisdiction under 28 U.S.C. § 2241. Romo-

Briones v. Ridge, No.3:04-cv-524-M, 2004 WL 2645553, at * 5 (N.D. Tex. Nov. 18, 2004), R & R

adopted, 2004 WL 2988541 (Dec. 22, 2004). The sole function of the writ of habeas corpus is to



                                                   2
grant relief from unlawful imprisonment or custody. Id. “Absent custody by the authority against

whom relief is sought, jurisdiction usually will not lie to grant the requested writ.” See Prieto v.

Gluch, 913 F.2d 1159, 1162–63 (6th Cir. 1990) (quoting Campillo v. Sullivan, 833 F.2d 593, 595

(8th Cir. 1988)). Thus, a person seeking a writ of habeas corpus must be “in custody” at the time the

habeas petition is filed.

        Harvey, as the petitioner, has the burden to show that this Court has jurisdiction over this

matter. See Howery v. Allstate Ins. Co. 243 F.3d 912, 916 (5th Cir. 2001). But at the time of the

filing of the instant § 2241 petition, Harvey resided in Saginaw, Texas. Pet. 1, ECF No. 1. Harvey

does not actually challenge imprisonment or custody in any prison, jail, or detention facility, he does

not challenge any order causing him to be subject to future detention, and he does not seek relief

from any imprisonment or from any such order. Pet. 2–5, ECF No. 1. Thus, as Harvey is not in

custody for purposes of § 2241, the petition must be dismissed for lack of jurisdiction.1

III.    CONCLUSION and ORDER

        It is therefore ORDERED that Daniel Harvey’s petition for relief under 28 U.S.C. § 2241

is DISMISSED for lack of jurisdiction.

        SO ORDERED on this 8th day of July, 2019.



                                                   _____________________________________
                                                   Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE




        1
        As the Court has determined that it lacks jurisdiction, the motion to proceed in forma pauperis (ECF
No. 2) must be DISMISSED.

                                                     3
